Citation Nr: 0605340	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic hepatitis C.

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had a period of active duty training (ACDUTRA) 
from June 1963 to December 1963 and served on active duty 
from June 1964 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of service connection for hepatitis C.


FINDING OF FACT

Hepatitis C was not present in service or for many years 
afterward, and is not etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated by active duty 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of a March 2003 letter, the RO advised the veteran of what 
evidence, if any, was necessary to establish his claim of 
entitlement to service connection for hepatitis C, and it 
indicated which portion of that evidence he was responsible 
for sending to VA; which portion of that evidence VA would 
attempt to obtain on his behalf, and what evidence had 
already been received.  Therefore, the Board finds that the 
RO's notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements of this case.  
The content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records and associated them with 
his claims file.  The RO also obtained the veteran's private 
treatment records.  The veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The service medical records reflect that the veteran was in 
good health when he entered ACDUTRA in June 1963.  The 
service records are negative for any finding or diagnosis of 
hepatitis C.  In December 1963, the veteran completed ACDUTRA 
and was again found to be in good health during the 
separation exam.  No finding of hepatitis C was noted at that 
time.  The veteran received numerous inoculations during this 
period of training.  

The veteran entered active duty in June 1964.  On the April 
1964 entrance examination, the veteran was found to be in 
good health.  The entrance exam revealed no evidence of 
hepatitis C.  In the section for identifying marks, tattoos, 
and scars the examiner reported the veteran had a one and one 
half inch scar left wrist, a one-fourth inch scar middle 
finger left hand, and a burn below the right elbow.  Service 
medical records reflect that in November 1965, the veteran 
was seen for complaints of penile lesions and swelling 
lympho-adenopathy of the groin.  He was administered eight 
prophylactic doses of penicillin, 1.2 million units.  In 
September 1966, he tested positive for gonorrhea.  In 
November 1967, he was treated for gonorrhea.  The veteran 
left active service in July 1968.  At the time of his final 
separation examination, the service records do not indicate a 
finding or diagnosis of hepatitis C.  The service record 
indicated that the veteran's identifying marks were then a 
one inch scar left wrist, one inch scar middle finger left 
hand, five cm. scar right elbow.  The veteran received 
numerous inoculations during this period of active service.

The post-service medical evidence shows no diagnosis of 
hepatitis C until March 2001, thirty-three years after 
service.  The June 2001 private treatment record of G.A.M., 
D.O. attributed hepatitis C to a previous history of IV drug 
use.  He also noted that the veteran received a blood 
transfusion when he had wrist surgery about 1970.  This 
record also noted that the veteran had a tatoo in the past 
that could have been a means of exposure.  An August 2002 
private treatment record of T.H.B., M.D. stated that it was 
likely that the veteran had hepatitis C for 30 years 
contemporaneous with his exposure in Vietnam with intravenous 
drugs and tattoos.  

The veteran currently has a tatoo on his right forearm which 
says "Mattie".  The veteran alleges that he received this 
tatoo in Saigon, Vietnam, in 1968.  The veteran's sister and 
mother have submitted notarized statements attesting that the 
veteran did not have a tatoo on his arm prior to service and 
that they first saw it when he returned from Vietnam.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be presumed when the evidence shows that a 
veteran had a chronic condition which became manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree. Id.  

An injury or disease incurred during active service shall not 
be deemed a compensable disability if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
claiming service connection benefits.  Drug abuse means the 
use of illegal drugs, the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects. 38 U.S.C.A. § 1101; 38 
C.F.R. § 3.301(d) (2005).  

The veteran contends that he incurred the hepatitis C virus 
from the many jet inoculations he received during service, 
with a multi-use injector.  In the alternative, the veteran 
contends he incurred hepatitis C from a tatoo he received 
while in Vietnam.  

The service records show that the veteran received numerous 
inoculations during ACDUTRA and during active service.  
However, none of the service records contain a diagnosis of 
or treatment for hepatitis C nor do they show that the 
inoculations resulted in any complications or side effects.  
Both the December 1963 and July 1968 separation exams reflect 
that the veteran was in good health.  There is nothing in the 
records to suggest that hepatitis C was contracted in service 
from the jet inoculations.  The veteran was also treated on 
more than one occasion in service for sexually transmitted 
diseases.  

Research by VA has determined that Hepatitis C has been 
transmitted only by intravenous, but not intramuscular, gamma 
globulin injections.  Intramuscular gamma globulin may have 
been given in service, but intravenous gamma globulin is 
given only to boost immunity in immuno-compromised patients, 
primarily children with leukemia.  Furthermore, regarding 
sexual activity, it has been determined that for high-risk 
sexual activity, the risk of contracting hepatitis C is 
relatively low.  (See VA Training Letter 01-02, April 17, 
2001)

Moreover, neither private physician indicated the jet 
inoculations were a possible source of the veteran's 
hepatitis C.  In fact, they opine that the veteran most 
likely contracted hepatitis C through intravenous (IV) drug 
use or possibly the tatoo application.  Therefore, the Board 
finds that there is simply a lack of evidence in the record 
to attribute the veteran's hepatitis C to the jet 
inoculations received during service or to his sexual 
activity during service.  

The service records do not contain evidence that the 
veteran's tatoo was applied in service.  No tattoos are noted 
in the service record's section for identifying marks. The 
veteran contends that the physical examinations in service 
did not involve the removal of clothing and therefore the 
examiner could not possibly see what tattoos, if any, were 
underneath.  The Board observes however, that the service 
records include identifying marks such as scars and a burn on 
the veteran's wrist, hand and elbow.  This would indicate 
that at a minimum, the examiner did observe the veteran's 
lower arms unobstructed.  The veteran submitted statements 
from his sister and mother to substantiate his contention 
that the "Mattie" tatoo was received in service.  The Board 
notes that physician's findings in service connection claims 
are of greater probative value than the post-service lay 
statements of record.  As such, the Board finds that the 
tatoo, although a possible risk factor for the incurrence of 
the hepatitis C, was not obtained during service.

The veteran's private treatment records contain the opinions 
of G.A.M., D.O. and T.H.B., M.D., which state the veteran's 
use of intravenous drugs in service most likely caused 
hepatitis C.  However, the Board finds that these medical 
opinions are not probative in establishing the veteran's 
alleged intravenous drug use in service and consequently, can 
not etiologically link such alleged drug use to the 
incurrence of hepatitis C.  Rather, it appears that the 
examiners were relying on an unsubstantiated history as 
supplied by the veteran.

The service records contain no evidence that the veteran 
engaged in drug use while in service.  The Board observes 
that the veteran received service medals for several reasons 
including good conduct.  He was recommended for reenlistment 
in December 1963 following his ACDUTRA and his final 
discharge from service in 1968 was characterized as 
honorable.  There is no other evidence of record to indicate 
the veteran did in fact engage in drug use.  Even assuming 
the record had established intravenous drug use as the 
etiological source of the hepatitis C, the veteran's claim 
for disability benefits would have been precluded based on VA 
regulations.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2005), 
38 C.F.R. § 3.301(2005).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hepatitis C 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinksi, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


